Citation Nr: 1825866	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance based on the use of knee braces in 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1969 to July 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision issued by the Department of Veterans Affairs (VA) Medical Center in Dallas, Texas.

FINDING OF FACT

The Veteran's knee braces are covered in fabric and do not cause irreparable damage to clothing.


CONCLUSION OF LAW

The criteria for establishing eligibility for clothing allowance due to wearing of knee braces in 2014 have not been met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The July 2014 decision by the Dallas VA Medical Center and the Chief of the Prosthetic Sensory Aids Service (PSAS) at the VA Central Office in Washington, DC to deny the clothing allowance for the knee braces in 2014 was based on guidance from PSAS.  That guidance constituted the determination by the entity designated by the Secretary that "only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays" could be considered for clothing allowances.  Braces such as those worn by the Veteran with Velcro fasteners and fabric covered plastic or metal inserts had been determined not to cause irreparable damage to clothing and therefore did not qualify for clothing allowance.

The Board acknowledges the Veteran's argument that his knee braces cause actual wear on his clothing.  However, the regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)) the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the PSAS, determined the Veteran's knee braces are not of a type to cause wear and thus do not qualify.

The Board also acknowledges the Veteran's argument that he should continue to receive clothing allowance for his knee braces because he had received such an allowance in previous years.  However, the question of whether the Veteran had previously received clothing allowance is moot, as eligibility for a clothing allowance must be revalidated on an annual basis and the VA Under Secretary for Health's designee determined that the current knee braces did not qualify in 2014. See 38 C.F.R. § 3.810 (a).

Based on the evidence and analysis above the Board finds the requirements to establish entitlement to clothing allowance for knee braces in 2014 are not met and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C. § 5107 (b).


ORDER

Entitlement to an annual clothing allowance based on the use of knee braces in 2014 is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


